    Case: 1:20-cv-01404 Document #: 8-3 Filed: 03/09/20 Page 1 of 1 PageID #:31




               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, LAW DIVISION

 ELAINE KERN,                              )
                                           )
                      Plaintiff,           )
                                           )
              V.                           )      No.     20 L 2129
                                           )
                                           )
DZAVAD KRSO and                            )
BLUESTAR SERVICES LLC,                     )
                                           )
                     Defendants.           )
                                           )

                                          ORDER

        This cause coming to be heard on Plaintiff's Emergency Motion Appoint Special Process
Server and Conduct Limited Preliminary Discovery, due notice been given, and the Court being
fully advised on the premises;

       IT IS HEREBY ORDERED:

        Plaintiff's Motion to Appoint Special Process Server is hereby GRANTED. UNITED
PROCESSING, INC., (License No. 117-001101) is hereby appointed Special Process Server to
serve Summons on Defendant, BLUESTAR SERVICES LLC. Plaintiff is granted leave to conduct
limited preliminary discovery in this matter.




CAVANAGH LAW GROUP                        ENTERED:
161 N. Clark Street
Suite 2070
Chicago, IL 60601                         JUDGE:
(312) 425-1900
spk@CavanaghLawGroup.com
Firm I.D. 45381




                                                                                 PLAINTIFF'S
                                                                               t, EXHIBIT i
             i0 k                                                              .
                                                                               'A       3
